COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  CAMOCO, LLC, D/B/A PRT                           §
  STAFFING-EL PASO,                                                 No. 08-17-00029-CV
                                                   §
                       Appellant,                                     Appeal from the
                                                   §
  v.                                                                171st District Court
                                                   §
  JORGE TERRAZAS,                                                 of El Paso County, Texas
                                                   §
                       Appellee.                                   (TC#2016-DCV2502)
                                                   §


                                           OPINION

       Camoco, LLC brings this restricted appeal, contending the trial court erred in granting a

default judgment against it for a retaliatory firing. In three issues, Camoco argues: (1) default

judgment was improper because the return of citation did not strictly comply with Texas Rules of

Civil Procedure 107(b)(8) in that the return failed to identify the manner of delivery of service; (2)

the default judgment should be reversed due to the clerk’s failure to immediately notify Camoco

of the rendition of judgment, as required by Texas Rules of Civil Procedure 306a(3); and (3) the

vague testimony of Appellee Terrazas was legally and factually insufficient to prove causation and

damages. Finding Camoco’s second issue meritorious, we reverse and remand to the trial court

for further proceedings.

                                         BACKGROUND
         Jorge Terrazas filed suit against his former employer, Camoco, LLC d/b/a PRT Staffing -

El Paso, alleging he had been fired in retaliation for filing a workers’ compensation claim in

violation of Section 451.001 of the Texas Labor Code. According to the return of citation,

Camoco was served on July 26, 2016 “by delivering” to one Jason Casey at the address of its

registered agent, Incorp Services Inc., in Austin, TX. Camoco did not answer the suit. Terraza

moved for default judgment and the trial court conducted a hearing on the motion a few months

later.

         At the hearing, Terrazas testified he had suffered an on-the-job injury while working for

Camoco.      He claimed Camoco fired him immediately after he had submitted a workers’

compensation claim. Terrazas testified his lost wages over the two-year period since his firing

totaled $37,000. He also testified to and requested mental anguish damages resulting from his

termination as follows:

         [Counsel]:    All right. And have you suffered mental anguish, and anxiety, as a
                       result of this termination?

         [Terrazas]:   Yes, too many. That is correct.

         [Counsel]:    And have you -- I guess, if you can describe, just briefly, for the
                       Court, how you manifest depression?

         [Terrazas]:   A lot of anxiety, depression, not able to sleep, mental anguish. I just
                       haven't been able to sleep because of just thinking that my legs are
                       injured. It's too much what happen to me, a lot of depression.

         [Counsel]:    All right. Have you fallen behind on your bills as a result of losing
                       your job?

         [Terrazas]:   Yes, of course.

         [Counsel]:    And have [sic] being behind on your bills has caused you much
                       worry and stress?


                                                 2
       [Terrazas]:    Yes, a lot mentally, and physically, and financially.

       [Counsel]:     And much more than just normal worry, you have suffered extreme
                      worry and stress as a result of the termination?

       [Terrazas]:    Exactly.

       [Counsel]:     All right. Do you ask this Court to compensate you for your lost
                      wages of $37,000, and the pain -- the mental anguish that you have
                      suffered as a result of the termination?

       [Terrazas]:    Correct.

       [Counsel]:     And how much are you asking this Court to -- what do you believe
                      would be a fair amount to compensate you, for what you've been
                      through, in the last two years as a result of the defendant's firing
                      you?

       [Terrazas]:    It's a total of $150,000 that I have lost, that I have suffered or lost.

Terrazas’s testimony was the only evidence presented on the lost wages and mental anguish

damages. After hearing his testimony, the trial court granted default judgment against Camoco

in the amount of $150,000.

       The judgment was signed on October 21, 2016. But the judgment was not filed with the

clerk until almost three months later on January 10, 2017. The clerk mailed notice of the default

judgment to Camoco’s registered agent in Austin a little over a week later on January 18—eighty-

nine days after the date the judgment was signed. Camoco did not file any post-judgment

motions. On January 30, Camoco filed notice of restricted appeal.

                                          DISCUSSION

              Return of Citation and Strict Compliance in Default Judgments

       In its first issue, Camoco claims default judgment was improper because the return of

citation did not strictly comply with Texas Rules of Civil Procedure 107(b)(8). He asserts the


                                                 3
return did not state the manner of delivery, and because strict compliance with the rules is required

in a default judgment, the judgment must be reversed.

                                        Standard of Review

       A party may bring a restricted appeal if it: (1) filed notice of the restricted appeal within

six months of the signing of the judgment; (2) was a party to the underlying lawsuit; (3) did not

participate in the hearing that resulted in the judgment; (4) did not timely file any post-judgment

motions or requests for findings of fact and conclusions of law; and (5) error is apparent on the

face of the record. Bank of New York v. Chesapeake 34771 Land Trust, 456 S.W.3d 628, 631

(Tex.App.--El Paso 2015, pet. denied)(citing Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848

(Tex. 2004)). Only the fifth element is contested here.

       For purposes of a restricted appeal, the “face of the record” consists of all papers on file in

the appeal. Bank of New York, 456 S.W.3d at 631 (citing Norman Communications v. Tex.

Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997)). When reviewing a default judgment in a

restricted appeal, we indulge no presumptions in favor of proper issuance, service, or return of

citation. Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994). The prevailing party

bears the burden to prove service of process was proper. Id., at 153. If the record does not

demonstrate strict compliance with the rules relating to the issuance, service, and return of citation,

error is apparent on the face of the record. Id., at 152-53.

                                           Applicable Law

       Texas Rules of Civil Procedure 107 governs the return of service. TEX.R.CIV.P. 107.

The rule requires the return to include, among other things, “the manner of delivery of service or

attempted service.” TEX.R.CIV.P. 107(b)(8). A recitation in the return that a registered agent


                                                  4
“was served” or that delivery was made “by serving” the registered agent merely states a legal

conclusion and does not show the manner of service. Cox Marketing, Inc. v. Adams, 688 S.W.2d

215, 218 (Tex.App.--El Paso 1985, no pet.).

                                              Analysis

       Here, the officer’s return states:

       Came to hand July 26, 2016 at 10:08 A.M. and executed in Travis County, Texas,
       on July 26, 2016 at 2:14 P.M. by delivering to CAMOCO LLC D/B/A PRT
       STAFFING-EL PASO by delivering to its registered agent INCORP SERVICES
       INC at 815 Brazos Ste. 500, Austin, Texas 78701, by delivering to JASON CASEY,
       designated person to accept service, a true copy of the citation together with
       accompanying copy of the PLAINTIFF’S ORIGINAL petition.

As Camoco correctly notes, a long line of authority in this state holds that the manner of delivery

of service or attempted service is not satisfied by merely stating that a person “was served” or that

citation was delivered “by serving” a particular person. See, e.g., Cox Mktg., Inc., 688 S.W.2d at

218; Watson Van & Storage Co. v. Busse, 451 S.W.2d 557, 558 (Tex.Civ.App.--Houston [1st Dist.]

1970, no writ)(stating that “it is settled” that only using the words “by serving” renders the return

defective for failure to state the manner of service); Hyltin-Manor Funeral Home, Inc. v. Hill, 304

S.W.2d 469, 470 (Tex.Civ.App.--San Antonio 1957, no writ)(holding that a sheriff’s return stating

a conclusion that a corporate agent was “served” does not show the manner of service).

       But here the return does not use the conclusory “by serving” language; it states service was

accomplished by delivering.      Camoco contends that “by serving” and “by delivering” are

semantically identical in that both are stating the legal conclusion that service was made but fail

to state the manner of delivery of service. We disagree. As several of our sister courts have

concluded, the term “by delivering” denotes personal service. Faggett v. Hargrove, 921 S.W.2d

274, 277 (Tex.App.--Houston [1st Dist.] 1995, no writ)(noting that the word “delivering” shows

                                                 5
the manner of service as personal service but reversing the default judgment because the return did

not state the individual served was capable of accepting service), overruled on other grounds by

Barker CATV Const., Inc. v. Ampro, Inc., 989 S.W.2d 789 (Tex.App.--Houston [1st Dist.] 1999,

no pet.); Wohler v. La Buena Vida in Western Hills, Inc., 855 S.W.2d 891, 892 (Tex.App.--Fort

Worth 1993, no pet.)(holding that a return using the phrase “by delivering to the within named

[defendant]” properly specifies the manner of delivery as personal service and references a party

capable of receiving it); Tavarez v. Smith, No. 03-02-00118-CV, 2002 WL 31525282, at *3

(Tex.App.--Austin Nov. 15, 2002, no pet.)(not designated for publication)(holding that the word

“delivery” indicated personal service by delivering the documents to the named defendant). Here,

the return states service was accomplished “by delivering to CAMOCO . . . by delivering to its

registered agent . . . by delivering to JASON CASEY, designated person to accept service . . . .”

Accordingly, the return contains a statement specifying the manner of service as personal service

and references a party capable of receiving it. Appellant’s first issue is overruled.

     The Requirement that the Clerk Immediately Notify a Party of Default Judgment

       In its second issue, Camoco contends the default judgment should be reversed due to the

clerk’s failure to immediately notify it of the rendition of judgment. Camoco argues the clerk’s

failure to send notice until eighty-nine days after the judgment’s signing violated Rule 306a’s

requirement that a party be immediately notified of a judgment or final order and constitutes error

on the face of the record.

                                       Standard of Review

       As already noted, error must be apparent on the face of the record to succeed on restricted

appeal. Insurance Co. of State of Pa. v. Lejeune, 297 S.W.3d 254, 255 (Tex. 2009). The “face


                                                 6
of the record” consists of all papers on file in the appeal. Bank of New York, 456 S.W.3d at 631.

                                          Applicable Law

       Texas Rules of Civil Procedure 306a(3) states:

       When the final judgment or other appealable order is signed, the clerk of the court
       shall immediately give notice to the parties or their attorneys of record by first-class
       mail advising that the judgment or order was signed. Failure to comply with the
       provisions of this rule shall not affect the periods mentioned in paragraph (1) of this
       rule, except as provided in paragraph (4). [Emphasis added].

TEX.R.CIV.P. 306a(3).

       Paragraph one, as referenced in the rule, states the deadline for filing post-judgment

motions such as a motion for new trial or other motions attacking the judgment begins to run on

the day the judgment is signed. TEX.R.CIV.P. 306a(1). A party has a deadline of thirty days from

the date of judgment to file these motions. TEX.R.CIV.P. 306a. Paragraph four, as referenced

above, addresses what happens when a party does not receive notice of a judgment: if a party does

not receive notice or have actual knowledge of the judgment within twenty days after it is signed,

the deadline for post-judgment motions begins to run on the date the party receives notice or learns

of the judgment. TEX.R.CIV.P. 306a(4). It further states, however, that “in no event” will the

deadline begin to run more than ninety days after the original judgment is signed. Id. The

Supreme Court has interpreted this to mean that no post-judgment motions can be filed after the

ninety-day deadline has expired. Levit v. Adams, 850 S.W.2d 469, 470 (Tex. 1993).

                                              Analysis

       Here, the trial court signed the default judgment against Camoco on October 21, 2016.

Notice was not mailed to Camoco, however, until January 18, 2017—precisely eighty-nine days




                                                  7
after the judgment was signed.1 Camoco claims the clerk’s failure to “immediately” send notice

denied the company the opportunity to file post-judgment motions and therefore requires reversal.

We agree. The Supreme Court has stated that the “obvious purpose” of the rule requiring notice

of a judgment be sent to a party immediately is to ensure that parties affected by a final judgment

or other appealable order have the opportunity to attack it by motion for new trial or appeal.

Petro-Chem. Transp., Inc. v. Carroll, 514 S.W.2d 240, 244 (Tex. 1974). “[The rule] will be

unnecessarily thwarted if there can be no relief when the clerk, either intentionally or through

oversight, fails to send the notice promptly as required by the rule.” Id. Acknowledging this,

Terrazas claims that Camoco’s remedy was to seek a finding under Rule 306a(4) regarding when

he received actual notice and thus receive an extended deadline for filing post-judgment motions.

But as already noted, this interpretation of the rule has been rejected by the Supreme Court—no

motions attacking the judgment may be considered after the ninety-day deadline has expired,

regardless of a party’s lack of notice. Levit, 850 S.W.2d at 470. The clerk’s failure to send notice

of judgment in a timely manner therefore deprived Camoco of the opportunity to attack the

judgment by filing a motion for new trial or other post-judgment motions. This failure constitutes

error on the face of the record. Cf. Cordero v. Am. Home Assur. Co., 281 S.W.3d 13, 16

(Tex.App.--El Paso 2005, no pet.)(where this Court found error on the face of the record when the

clerk sent notice of judgment by fax but did not send the notice by first-class mail as the rule

requires). Accordingly, Camoco’s second issue is sustained.

                                                   CONCLUSION

           Having sustained Camoco’s second issue, the decision of the trial court is reversed, and the


1
    As noted earlier, the judgment was not filed with the clerk until January 10, 2017.

                                                            8
cause is remanded to that court for further proceedings.2



December 13, 2018
                                                    YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




2
 We need not address Camoco’s third issue since our decision on the second issue is dispositive. TEX.R.APP.P.
47.1.

                                                       9